Exhibit 10.1

 

ABRAXAS PETROLEUM CORPORATION

2005 EMPLOYEE LONG-TERM EQUITY INCENTIVE PLAN



 



 

 

ABRAXAS PETROLEUM CORPORATION

2005 EMPLOYEE LONG-TERM EQUITY INCENTIVE PLAN

TABLE OF CONTENTS

PART I PURPOSE, ADMINISTRATION AND RESERVATION OF SHARES

1

 

SECTION 1.

Purpose of this Plan

1

 

SECTION 2.

Definitions

1

 

SECTION 3.

Administration of this Plan

3

 

SECTION 4.

Shares Subject to this Plan

4

 

SECTION 5.

Adjustments to Shares Subject to this Plan

5

 

PART II TERMS APPLICABLE TO ALL AWARDS

5

 

SECTION 6.

General Eligibility and Annual Maximum Award; Procedure for Exercise  

 

 

of Awards; Rights as a Stockholder

5

 

SECTION 7.

Effect of Change of Control

6

 

PART III SPECIFIC TERMS APPLICABLE TO OPTIONS AND STOCK AWARDS

6

 

SECTION 8.

Grant, Terms and Conditions of Options

6

 

SECTION 9.

Grant, Terms and Conditions of Stock Awards

7

 

PART IV TERM OF PLAN AND STOCKHOLDER APPROVAL

8

 

SECTION 10.

Term of Plan

8

 

SECTION 11.

Amendment and Termination of this Plan.

8

 

SECTION 12.

Stockholder Approval

8

 

PART V MISCELLANEOUS

8

 

SECTION 13.

Unfunded Plan

8

 

SECTION 14.

Representations and Legends

9

 

SECTION 15.

Assignment of Benefits

9

 

SECTION 16.

Governing Laws

9

 

SECTION 17.

Application of Funds

9

 

SECTION 18.

Right of Discharge

9

 

 



 

 

ABRAXAS PETROLEUM CORPORATION

2005 Employee Long-Term Equity Incentive Plan

PART I

PURPOSE, ADMINISTRATION AND RESERVATION OF SHARES

SECTION 1. Purpose of this Plan. The purposes of this Plan are to (a) employ and
retain qualified and competent personnel and (b) promote the growth and success
of the Company’s and its Subsidiaries’ business by (i) aligning the long-term
interests of the Company’s key employees with those of the Company’s
stockholders by providing an opportunity to acquire an interest in the Company
and (ii) providing rewards for exceptional performance and long-term incentives
for future contributions to the success of the Company and its Subsidiaries.

This Plan permits the grant of Non-Qualified Stock Options, Incentive Stock
Options or Restricted Stock, at the discretion of the Committee and as reflected
in the terms of the Award Agreement. Each Award will be subject to conditions
specified in this Plan.

SECTION 2.

Definitions. As used herein, the following definitions shall apply:

 

(a)

“AMEX” means the American Stock Exchange.

 

(b)              “Award” means any award or benefit granted under this Plan,
including Options and Restricted Stock.

(c)              “Award Agreement” means a written or electronic agreement
between the Company and the Participant setting forth the terms of the Award.

(d)             “Beneficial Ownership” has the meaning set forth in Rule 13d-3
promulgated under the Exchange Act.

(e)             

“Board” means the Company’s Board of Directors.

(f)              “Change of Control” means the first day that any one or more of
the following conditions has been satisfied:

(i)      the sale, transfer, or assignment to, or other acquisition by any other
entity or entities (other than a Subsidiary), of all or substantially all of the
Company’s assets and business in one or a series of related transactions;

(ii)     a third person, including a “group” as determined in accordance with
Section 13(d) or 14(d) of the Exchange Act, obtains the Beneficial Ownership of
Common Stock having thirty percent (30%) or more of the then total number of
votes that may be cast for the election of members of the Board; or

(iii)    during any 36-consecutive month period, the individuals who, at the
beginning of such period, constitute the Board (“Incumbent Directors”) cease for
any reason other than death to constitute at least a majority of the members of
the Board; provided, however, that except as set forth in this Section
2(f)(iii), an individual who becomes a member of the Board subsequent to the
beginning of the 36-month period, shall be deemed to have satisfied such
36-month requirement and shall be deemed an Incumbent Director if such Director
was elected by or on the recommendation of, or with the approval of, at least
two-thirds of the Directors who then qualified as Incumbent Directors either
actually (because they were Directors at the beginning of such period) or by
operation of the provisions of this Section; if any such individual initially
assumes office as a result of or in connection with either an actual or
threatened solicitation with respect to the election of Directors (as such terms
are used in Rule 14a-12(c) of Regulation 14A promulgated under the

 

 



 

Exchange Act) or other actual or threatened solicitations of proxies or consents
by or on behalf of a person other than the Board, then such individual shall not
be considered an Incumbent Director; or

(iv)    a merger, consolidation, reorganization or other business combination (a
“Transaction”), as a result of which the shareholders of the Company immediately
prior to such Transaction own directly or indirectly immediately following such
Transaction less than 50% of the combined voting power of the outstanding voting
securities of the entity resulting from such Transaction.

(g)

“Change in Control Value” has the meaning set forth in Section 5(b).

(h)

“Code” means the Internal Revenue Code of 1986, as amended.

 

(i)      “Committee” means the Compensation Committee appointed by the Board,
which shall be comprised of two or more outside Directors (within the meaning of
the term “outside directors” as used in section 162(m) of the Code, and
applicable interpretive authority under the Code, and within the meaning of
“Non-Employee Director” under SEC Rule 16b-3 promulgated under the Exchange
Act).

(j)

“Common Stock” means the common stock of the Company, par value $.01 per share.

(k)      “Company” means Abraxas Petroleum Corporation, a Nevada corporation,
and any successor thereto.

(l)

“Director” means a member of the Board.

(m)     “Effective Date” means the date on which the Company’s stockholders have
approved this Plan in accordance with applicable AMEX rules, or the rules of
such other exchange upon which the Company’s Common Stock is then either quoted
or traded.

(n)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o)     “Fair Market Value” means the closing price per share of the Common
Stock on the AMEX as to the date specified (or the previous trading day if the
date specified is a day on which no trading occurred), or if the AMEX shall
cease to be the principal exchange or quotation system upon which the shares of
Common Stock are listed or quoted, then such exchange or quotation system upon
which the Company elects to list or quote its shares of Common Stock.

(p)     “Incentive Stock Option” means any Option intended to qualify as an
incentive stock option with in the meaning of Section 422 of the Code.

(q)

“Incumbent Director” has the meaning set forth in Section 2(f)(iii).

(r)      “Misconduct” means the termination of employment for “cause” as defined
in Participant’s employment agreement or in the absence of such an agreement or
such a definition, “Misconduct” will mean a determination by the Committee that
Participant (i) has engaged in personal dishonesty, willful violation of any
law, rule, or regulation (other than minor traffic violations or similar
offenses), or breach of fiduciary duty involving personal profit, (ii) is unable
to satisfactorily perform or has failed to satisfactorily perform Participant’s
duties and responsibilities for the Company or any affiliate, (iii) has been
convicted of, or plead nolo contendere to, any felony or a crime involving moral
turpitude, (iv) has engaged in negligence or willful misconduct in the
performance of his duties including, but not limited to, willfully refusing
without proper legal reason to perform Participant’s duties and
responsibilities, (v) has materially breached any corporate policy or code of
conduct established by the Company or any affiliate as such policies or codes
may be adopted from time to time, (vi) has violated the terms of any
confidentiality, nondisclosure, intellectual property, nonsolicitation,
noncompetition, proprietary information and inventions, or any other agreement
between Participant and the Company related to Participant’s employment, or
(vii) has engaged in conduct that is likely to have a deleterious effect on the
Company or any affiliate or their legitimate business interests including, but
not limited to, their goodwill and public image.

 

2

 

 



 

 

(s)      “Non-Qualified Stock Option” means an Option that does not qualify or
is not intended to qualify as an Incentive Stock Option.

(t)       “Option” means a Non-Qualified Stock Option or an Incentive Stock
Option granted pursuant to Section 8 of this Plan.

(u)

“Optionee” means a Participant who has been granted an Option.

(v)     “Participant” means any employee of the Company or any of its
Subsidiaries that has been granted an Award.

(w)    “Plan” means this Abraxas Petroleum Corporation 2005 Employee Long-Term
Equity Incentive Plan, including any amendments thereto.

(x)

“Restricted Stock” means a grant of Shares pursuant to Section 9 of this Plan.

(y)

“SEC” means the Securities and Exchange Commission.

 

(z)      “Share” means one share of Common Stock, as adjusted in accordance with
Section 5 of this Plan.

(aa)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, a limited liability company,
partnership or other entity in which the Company controls fifty percent (50%) or
more of the voting power or equity interests, or an entity with respect to which
the Company possesses the power, directly or indirectly, to direct or cause the
direction of the management and policies of that entity, whether through the
Company’s ownership of voting securities, by contract or otherwise.

 

(bb)

“Transaction” has the meaning set forth in Section 2(f)(iv).

SECTION 3.

Administration of this Plan.

 

(a)      Authority. This Plan shall be administered by the Committee. The
Committee has full and exclusive power to administer this Plan on behalf of the
Board, subject to such terms and conditions as the Committee may prescribe.
Notwithstanding anything herein to the contrary, the Committee’s power to
administer this Plan, and actions the Committee takes under this Plan, shall be
limited by the provisions set forth in the Committee’s charter, as such charter
may be amended from time to time, and the further limitation that certain
actions may be subject to review and approval by the full Board and/or
stockholders.

(b)     Powers of the Committee.Subject to the other provisions of this Plan,
the Committee has the authority, in its discretion:

(i)      to determine the Participants to whom Awards, if any, will be granted
hereunder;

(ii)     to grant Awards to Participants and to determine the terms and
conditions of such Awards, including the determination of the Fair Market Value
of the Shares, the number of Shares to be represented by each Award and the
vesting schedule, the exercise price, the timing of such Awards, and to modify
or amend each Award, with the consent of the Participant when required;

(iii)

to construe and interpret this Plan and the Awards granted hereunder;

(iv)    to prescribe, amend, and rescind rules and regulations relating to this
Plan, including the forms of Award Agreements, and manner of acceptance of an
Award, such as correcting a defect or supplying any omission, or reconciling any
inconsistency so that this Plan or any Award Agreement complies with applicable
law, rules, regulations and listing requirements

 

3

 

 



 

and to avoid unanticipated consequences deemed by the Committee to be
inconsistent with the purposes of this Plan or any Award Agreement;

(v)     to accelerate or defer (with the consent of the Participant) the
exercise or vested date of any Award;

(vi)    to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Award previously granted by
the Committee; and

(vii)   to make all other determinations deemed necessary or advisable for the
administration of this Plan;

provided, that, no consent of a Participant is necessary under clauses (i) or
(v) if a modification, amendment, acceleration, or deferral, in the reasonable
judgment of the Committee, confers a benefit on the Participant or is made
pursuant to an adjustment in accordance with Section 5.

(c)      Effect of Committee’s Decision. All decisions, determinations, and
interpretations of the Committee shall be final and binding on all Participants,
the Company (including its Subsidiaries), any stockholder and all other persons.

(d)     Delegation. To the extent permitted by the Committee’s charter, as such
charter may be amended from time to time, the Committee may delegate its
authority and duties under this Plan to one or more persons other than its
members to carry out its policies and directives, including the authority to
grant Awards, subject to the limitations and guidelines set by the Committee,
except that (i) the authority to grant or administer Awards with respect to
persons who are subject to Section 16 of the Exchange Act, or to persons who are
“covered employees” (within the meaning of Treasury Regulation, Section
1.162-27(c)(2)), shall not be delegated by the Committee; and (ii) any such
delegation shall satisfy any other applicable requirements of Rule 16b-3 of the
Exchange Act, or any successor provision. Any action by any such delegate(s)
within the scope of such delegation shall be deemed for all purposes to have
been taken by the Committee. Any person to whom such authority is granted shall
continue to be eligible to receive Awards under this Plan, provided that such
Awards are granted directly by the Committee without delegation.

SECTION 4.

Shares Subject to this Plan.

(e)      Reservation of Shares. The shares of Common Stock reserved under this
Plan shall be 1,200,000 shares of Common Stock. If an Award expires, is
forfeited or becomes unexercisable for any reason without having been exercised
in full, the undelivered Shares which were subject thereto shall, unless this
Plan has been terminated, become available for future Awards under this Plan.
The Shares may be authorized but unissued, or reacquired shares of Common Stock.
The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of this Plan.

(f)      Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Company completes the corporate action
relating to the grant of such Award and all conditions to the grant have been
satisfied, provided that conditions to the exercise of an Award shall not defer
the date of grant. Notice of a grant shall be given to each Participant to whom
an Award is so granted within a reasonable time after the determination has been
made.

(g)      Securities Law Compliance. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated under either of
such Acts, and the requirements of any stock exchange or quotation system upon
which the Shares may then be listed or quoted, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

(h)      Substitutions and Assumptions. The Board or the Committee has the right
to substitute or assume Awards in connection with mergers, reorganizations,
separations, or other transactions to which

 

4

 

 



 

Section 424(a) of the Code applies, provided such substitutions and assumptions
are permitted by Section 424 of the Code and the regulations promulgated
thereunder. The number of Shares reserved pursuant to Section 4(a) may be
increased by the corresponding number of Awards assumed and, in the case of a
substitution, by the net increase in the number of Shares subject to Awards
before and after the substitution.

SECTION 4.

Adjustments to Shares Subject to this Plan.

(a)      Adjustments. If the outstanding shares of Common Stock shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities or property of the Company or of another corporation (whether by
reason of merger, consolidation, recapitalization, reclassification, split up,
combination of shares or otherwise), or if the number of such shares of Common
Stock shall be increased by a stock dividend or stock split, there shall be
substituted for or added to each share of Common Stock theretofore reserved for
the purposes of this Plan, whether or not such shares are at the time subject to
outstanding Awards, the number and kind of shares of stock or other securities
or property into which each outstanding share of Common Stock shall be so
changed or for which it shall be so exchanged, or to which each such share shall
be entitled, as the case may be. Outstanding Awards shall also be considered to
be appropriately amended as to price and other terms as may be necessary or
appropriate to reflect the foregoing events. If there shall be any other change
in the number or kind of the outstanding shares of Common Stock, or of any stock
or other securities or property into which such Common Stock has been changed,
or for which it has been exchanged, and if the Committee shall in its sole
discretion determine that such change equitably requires an adjustment in the
number or kind or price of the shares then reserved for the purposes of this
Plan, or in any Award theretofore granted or which may be granted under this
Plan, then such adjustment shall be made by the Committee and shall be effective
and binding for all purposes of the Plan. In making any such substitution or
adjustment pursuant to this Section 5, fractional shares may be ignored.

(b)     Amendments. The Committee has the power, in the event of any
Transaction, to (1) amend all outstanding Options to permit the exercise thereof
in whole or in part at anytime, or from time to time, prior to the effective
date of any such merger or consolidation (2) to terminate each such Option as of
such effective date and pay each holder of such Award an amount of cash per
share equal to the excess, if any, of the Change in Control Value (as
hereinafter defined) of the shares subject to such Option over the exercise
price under such Options for such shares. For purposes of this subsection (b),
the “Change in Control Value” shall be the per share price paid to stockholders
of the Company in the Transaction, provided that in the event that the
consideration offered to stockholders of the Company consists of anything other
than cash, the Committee will determine, in its sole and absolute discretion,
the fair cash equivalent portion of the consideration offered that is other than
cash.

(c)      No Other Adjustment. Except as expressly provided herein, no issuance
by the Company of shares of any class, or securities convertible into shares of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to an Award.

PART II

TERMS APPLICABLE TO ALL AWARDS

SECTION 6.                General Eligibility and Annual Maximum Award;
Procedure for Exercise of Awards; Rights as a Stockholder.  

(a)

General Eligibility. Awards may be granted only to Participants.

(b)     Maximum Annual Participant Award. The aggregate number of Shares with
respect to which an Award or Awards may be granted to any one Participant in any
one taxable year of the Company shall not exceed 200,000 shares of Common Stock
(subject to adjustment as set forth in Section 5(a)).

(c)      Procedure. An Award shall be exercised when written or electronic
notice of exercise has been given to the Company, or the brokerage firm or firms
approved by the Company to facilitate exercises and sales under this Plan, in
accordance with the terms of the Award by the person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been received by the Company or the brokerage firm or firms, as
applicable. The notification to the brokerage firm shall be made in accordance
with procedures of such brokerage firm approved by the Company. The Company
shall issue (or cause to be issued) such

 

5

 

 



 

share certificate promptly upon exercise of and full payment for the Award. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the share certificate is issued, except as provided in
Section 5 of this Plan.

(d)     Method of Payment. The consideration to be paid for any Shares to be
issued upon exercise or other required settlement of an Award must be paid by
cash, check or wire transfer of immediately available funds.

(e)      Stockholder Rights. Except as otherwise provided in this Plan, until
the issuance (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company) of the share certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Shares subject to the
Award, notwithstanding the exercise of the Award.

(f)      Non-Transferability of Awards. An Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in exchange for
consideration, except that an Award may be transferred by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant; unless the Committee permits further
transferability, on a general or specific basis, in which case the Committee may
impose conditions and limitations on any permitted transferability.

SECTION 7.                  Effect of Change of Control. Notwithstanding any
other provision in this Plan to the contrary, the following provisions shall
apply unless otherwise provided in the most recently executed agreement between
the Participant and the Company, or specifically prohibited under applicable
laws, or by the rules and regulations of any applicable governmental agencies or
national securities exchanges or quotation systems.

(a)      Acceleration. Awards of a Participant shall be Accelerated (as defined
in Section 7(b)) upon the occurrence of a Change of Control.

(b)     Definition. For purposes of this Section 7, Awards of a Participant
being “Accelerated” means, with respect to such Participant:

(i)      any and all Options shall become fully vested and immediately
exercisable, and shall remain exercisable throughout their entire term; and

(ii)

any restriction periods and restrictions imposed on Restricted Stock shall
lapse.

PART III

SPECIFIC TERMS APPLICABLE TO OPTIONS AND STOCK AWARDS

SECTION 8.

Grant, Terms and Conditions of Options.

(a)      Designation. Each Option shall be designated in an Award Agreement as
either an Incentive Stock Option or a Non-Qualified Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Options designated as Incentive Stock
Options are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company) exceeds $100,000, such excess
Options shall be treated as Non-Qualified Stock Options. Options shall be taken
into account in the order in which they were granted.

(b)     Term of Options. The term of each Option shall be established by the
Committee in its sole and absolute discretion at the date of grant. However, the
term of each Incentive Stock Option shall be no more than 10 years from the date
of grant, and , in the case of an Incentive Stock Option granted to a
Participant who, at the time the Option is granted, owns Shares representing
more than 10% of the voting power of all classes of stock of the Company or any
Subsidiary, the term of the Option shall be no more than 5 years from the date
of grant.

(c)      Vesting. Options granted pursuant to this Section 8 shall vest pursuant
to the periods, terms and conditions determined by the Committee in its sole
discretion. The Committee in its sole and absolute discretion may provide that
an Option will be vested or exercisable upon (1) the attainment of one or more

 

6

 

 



 

performance goals or targets established by the Committee; (2) the Optionee’s
continued employment as an Employee with the Company for a specified period of
time; (3) the occurrence of any event or the satisfaction of any other condition
specified by the Committee in its sole and absolute discretion; or (4) a
combination of any of the foregoing. Each Option may, in the sole and absolute
discretion of the Committee, have different provisions with respect to vesting
and/or exercise of the Option. To the extent Options vest and become exercisable
in increments, such Options shall cease vesting as of the termination of such
Optionee’s employment for any reason other than death, in which case such
Options shall immediately vest in full.

(d)

Exercise Prices.

(i)      The per Share exercise price under an Incentive Stock Option shall be:
(A) if granted to a Participant who, at the time of the grant of such Incentive
Stock Option, owns shares representing more than 10% of the voting power of all
classes of stock of the Company or any Subsidiary, the per Share exercise price
shall be no less than 110% of the Fair market Value per Share of the Common
Stock on the date the Option is granted, or (B) if granted to any other
Participant, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share of the Common Stock on the date the Option is granted.

(ii)     The per Share exercise price under a Non-Qualified Stock Option shall
be no less than 100% of the Fair Market Value per Share of the Common Stock on
the date the Option is granted.

(e)      Exercise. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Committee at the time of
grant, as provided in the applicable Award Agreement, and as are permissible
under the terms of this Plan. An Option may not be exercised for a fraction of a
Share.

(f)      Expiration of Options upon Termination of Employment. Unless otherwise
provided in the applicable Award Agreement as determined by the Committee at the
time of grant, Options granted under this Plan, shall expire and cease to be
exerciseable as follows:

(i)      three (3) months after the date of the termination of Optionee’s
employment, other than in circumstances covered by (ii), (iii) or (iv) below;

(ii)

immediately upon termination of Optionee’s employment for Misconduct;

(iii)    twelve (12) months after the date of the termination of a Optionee’s
employment if such termination was by reason of disability (within the meaning
of Section 22(e)(3) of the Code); and

(iv)

twelve (12) months after the date of the death of a Participant.

Notwithstanding the foregoing in this subsection (f), the Committee has the
authority to extend the expiration date of any outstanding Option in
circumstances in which it deems such action to be appropriate, provided that no
such extension shall extend the term of an Option beyond the date on which the
Option would have expired if no termination of the Optionee’s employment had
occurred. To the extent that the extension of the expiration date results in an
Option no longer qualifying as an Incentive Stock Option, such extension shall
not be effective unless Optionee approves the extension and waives any and all
claims against the Committee and the Company for any losses resulting from the
disqualification of the Incentive Stock Option.

SECTION 9.

Grant, Terms and Conditions of Stock Awards.

(a)      Designation. Restricted Stock may be granted either alone, in addition
to, or in tandem with other Awards granted under this Plan. After the Committee
determines that it will offer Restricted Stock, it will advise the Participant
in writing or electronically, by means of an Award Agreement, of the terms,
conditions and restrictions, including vesting, if any, related to the offer,
including the number of Shares that the Participant shall be entitled to receive
or purchase, the price to be paid, if any, and, if applicable, the time within
which the Participant

 

7

 

 



 

must accept the offer. The offer shall be accepted by execution of an Award
Agreement or as otherwise directed by the Committee. The term of each award of
Restricted Stock shall be at the discretion of the Committee.

(b)     Vesting. The Committee shall determine the time or times within which an
Award of shares of Restricted Stock may be subject to forfeiture, the vesting
schedule and the rights to acceleration thereof, and all other terms and
conditions of the Award. The Committee may provide that vesting of such Award
will occur upon (1) the attainment of one or more performance goals or targets
established by the Committee, which are based on (i) percentage increases in net
asset value, (ii) earnings before or after interest, taxes, depreciation, and/or
amortization, (iii) general administrative expenses, and (iv) finding costs; (2)
the Optionee’s continued employment or service with the Company for a specified
period of time; (3) the occurrence of any event or the satisfaction of any other
condition specified by the Committee in its sole and absolute discretion; or (4)
a combination of any of the foregoing. Subject to the applicable provisions of
the Award Agreement and this Section 9, upon termination of a Participant’s
employment for any reason, all Restricted Stock subject to the Award Agreement
may vest or be forfeited in accordance with the terms and conditions established
by the Committee as specified in the Award Agreement. Each Restricted Stock
Award may, in the sole and absolute discretion of the Committee, have different
forfeiture and vesting provisions.

PART IV

 

TERM OF PLAN AND STOCKHOLDER APPROVAL

SECTION 10.                Term of Plan. This Plan shall become effective as of
the Effective Date and shall continue in effect until the tenth anniversary of
the Effective Date or until terminated under Section 11 of this Plan or extended
by an amendment approved by the stockholders of the Company pursuant to
Section 11(a).

SECTION 11.

Amendment and Termination of this Plan.

(a)      Amendment and Termination. The Board or the Committee may amend or
terminate this Plan from time to time in such respects as the Board may deem
advisable (including, but not limited to, amendments which the Board deems
appropriate to enhance the Company’s ability to claim deductions related to
stock option exercises); provided, that to the extent an amendment to this Plan
(1) increases the maximum number of shares available under the Plan, (2) changes
the class of individuals eligible to receive Awards under the Plan, or (3)
requires stockholder approval under the rules of the AMEX, such other exchange
upon which the Company’s Common Stock is either quoted or traded, or the SEC,
stockholder approval shall be required for any such amendment of this Plan.
Subject to the foregoing, it is specifically intended that the Board or
Committee may amend this Plan without stockholder approval to comply with legal,
regulatory and listing requirements and to avoid unanticipated consequences
deemed by the Committee to be inconsistent with the purpose of this Plan or any
Award Agreement.

(b)     Effect of Amendment or Termination. Any amendment or termination of this
Plan shall not impair the rights of Participants under previously-granted Awards
and such Awards shall remain in full force and effect as if this Plan had not
been so amended or terminated, unless mutually agreed otherwise between the
Participant and the Committee, which agreement must be in writing and signed by
the Participant and the Company.

SECTION 12.                Stockholder Approval. The effectiveness of this Plan
is subject to approval by the stockholders of the Company in accordance with
applicable AMEX rules, or the rules of such other exchange upon which the
Company’s Common Stock is either quoted or traded at the time the Plan becomes
effective.

PART V

 

MISCELLANEOUS

SECTION 13.                Unfunded Plan. The adoption of this Plan and any
setting aside of amounts by the Company with which to discharge its obligations
hereunder shall not be deemed to create a trust. The benefits provided under
this Plan shall be a general, unsecured obligation of the Company payable solely
from the general assets of the Company, and neither a Participant nor the
Participant’s beneficiaries or estate has any interest in any assets of the
Company by virtue of this Plan. Nothing in this Section 13 shall be construed to
prevent the Company

 

8

 

 



 

from implementing or setting aside funds in a grantor trust subject to the
claims of the Company’s creditors. Legal and equitable title to any funds set
aside, other than any grantor trust subject to the claims of the Company’s
creditors, shall remain in the Company and any funds so set aside shall remain
subject to the general creditors of the Company, present and future. Any
liability of the Company to any Participant with respect to an Award shall be
based solely upon contractual obligations created by this Plan and the Award
Agreements.

SECTION 14.                Representations and Legends. The Committee may
require each person purchasing shares pursuant to an Award under this Plan to
represent to and agree with the Company in writing that the purchaser is
acquiring the shares without a view to distribution thereof. In addition to any
legend required by this Plan, the certificate for such shares may include any
legend which the Committee deems appropriate to reflect a restriction on
transfer.

All certificates for shares of Common Stock delivered under this Plan shall be
subject to such stock transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
SEC, any stock exchange upon which the Common Stock is listed, applicable
federal or state securities laws, and any applicable corporate law, and the
Committee may cause the legend or legends to be put on any such certificates to
make appropriate reference to such restriction.

SECTION 15.                Assignment of Benefits. No Award or other benefits
payable under this Plan shall, except as otherwise provided under this Plan or
as specifically provided by law, be subject in any manner to anticipation,
alienation, attachment, sale, transfer, assignment, pledge, encumbrance or
charge. Any attempt to anticipate, alienate, attach, sell, transfer, assign,
pledge, encumber or charge, any such benefit shall be void, and any such benefit
shall not in any manner be subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall such benefit be subject to attachment or legal process for or against that
person.

SECTION 16.                Governing Laws. This Plan and actions taken in
connection herewith shall be governed, construed and enforced in accordance with
the laws of the State of Nevada.

SECTION 17.                Application of Funds. The proceeds received by the
Company from the sale of shares of Common Stock pursuant to Awards granted under
this Plan will be used for general corporate purposes.

SECTION 18.                Right of Discharge. Nothing in this Plan or in any
Award or Award Agreement shall confer upon any Participant or any other
individual the right to continue in the employment or service of the Company or
any of its Subsidiaries, or affect any right the Company or any of its
Subsidiaries may have to terminate the employment or service of any such
Participant or any other individual at any time for any reason.

 

 

 

9

 

 

 

 